Citation Nr: 1411390	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  05-35 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for glaucoma, rated as 20 percent disabling prior to August 4, 2008.

2.  Entitlement to an increased rating for glaucoma, rated as 30 percent disabling from August 4, 2008.  



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to April 1993. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was remanded for further development in August 2009 and September 2011.  In August 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in September 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Veteran submitted additional eye examinations.  He elected not to waive AOJ consideration but asked that his case be remanded to the AOJ for review of the new evidence.  The Board also notes that when this issue was last before the Board, it was determined that further development was needed to include obtaining a VHA opinion.  The requested opinion was received by the Board in September 2013.  The Board notes, however, that the Veteran indicated a worsening of his disability in January 2014.  As such, another VA examination is needed to properly address the claim.  On remand, ongoing VA and private treatment records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to his claim to include records from Dr. S that are not of file.  All attempts to procure such records must be documented in the file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his glaucoma.  Access to the claims file and Virtual VA must be made available to the examiner for review.  The examiner should review the Goldman tests conducted in August 2008, April 2011, October 2011 and September 2012 and highlight any significant changes or differences in those findings.  For instance, is there a significant blind spot in either eye, or are there other changes indicating additional visual impairment in more recent studies.  He/she must describe likely functional impairment due to the visual field and visual acuity findings made.  Also, he/she should discuss the surgeries done and set forth any likely functional impairment that might be due to the surgery.  The examiner should describe the findings on the private studies submitted and reconcile or contrast those findings with the VA findings on file, to the extent possible.  Does the private chart suggest a change in overall vision or visual fields?  The examiner must provide a complete rationale for any conclusion offered.

3. The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiner document their consideration of records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


